START, C. J.
This is the second appeal in this action. See 91 Minn. 1, 97 N. W. 430. The substance of the complaint herein is set forth in the opinion of this court on the former appeal, to which reference is here made. That appeal was from an order overruling the defendant’s demurrer to the complaint on the ground that it did not allege facts sufficient to constitute a cause of action. The order was affirmed by this court, and on a remand of the cause to the district court the defendant answered, admitting the allegations of the complaint, except that he alleged that he sold the land for $7,500, and no more. Thereupon the plaintiffs moved for judgment on the pleadings for r--'-fourth of the amount for which the land sold; that is, for the sum of $1,875. The motion was granted, and final judgment entered in the district court for the plaintiffs and against the defendant for that sum. The defendant appealed to this court from the judgment.
If the complaint alleges facts sufficient to constitute a cause of action, it is obvious that the judgment was correctly ordered and given, for the answer stated no defense. It is the contention of the defendant, however, that the complaint does not state a cause.of action, because the contract which is the basis of the action contravenes the terms of section 2262 of the Revised Statutes of the United States. This precise question was involved in the appeal from the order overruling the demurrer to the complaint, and we held that the contract was a valid one. We adhere to that decision, and affirm the judgment, for the reasons stated in the opinion of the court on the former appeal.
Judgment affirmed.